DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/13/2022 have been received and entered. Claims 1-25 are pending in the application.
Applicants’ remark has been considered, but they are nor persuasive. Applicant’s argument in pages 10-12 related to claim 1. Applicant’s argument indicated in page 12, “these arguments also apply to independent claims 2, 8, 16, 20 and 21”. However, in examiner’s position, applicants’ argument for the claim 1 is applied to claim 2 is accepted, but not for claims 8,16, 20 and 21 because there is  no recites “detecting that a rate of change of current  drawn to the transmission line is in excess of said maximum rate of change” in independent claims 8, 16, 20 and 21 at all. The claimed invention as recited in the claims 8, 16, 20 and 21 are rejected in view of further consideration.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 8, the claimed invention is unclear because there is no limitation recite in the claim to recognize for a dynamic behavior or a change in current come from. There is no limitation recite in the claim for detecting parameters of the dynamic behavior or the change in current of a power characteristic of the transmission line at all. For these reasons above, the claimed invention is unclear.
 	With respect to claim 16, the claimed invention is unclear on how a control system limiting the rate of change of current drawn by the power conditioning system from the transmission line to a maximum rate of change? There is no operation to define where is “the rate of change of current drawn by the power conditioning system from transmission line” come from to be used for limiting by a control system? Therefore, a control system limiting the rate of change of current drawn by the power conditioning system from the transmission line to a maximum rate of change is unclear. 
 	With respect to claim 20, the claimed invention is unclear on how “limiting the rate of change of current drawn from the transmission line by the power conditioning system to a maximum of change” when “the rate of change of current drawn from the transmission line by the power conditioning system” is not recognize, how limiting the rate of change? therefore, operation as recited in the claim 20 is not defined and vague.
 	With respect to claim 21, the claimed invention is unclear on how said control system effective to limit a rate of change of current drawn by the load from the transmission line to a maximum rate of change determined” being performed, therefore, operation to define “a maximum rate of change determined” by said control system is not defined and vague. 
 	Dependent claims 9-15, 17-19, 22-23 and 25 are rejected based on the rejection of the based claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 16, 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 8 recite(s) “reducing power delivered by a source end power supply to the transmission line if a dynamic behavior of a power characteristic of the transmission line exceed a predetermined parameter imposed on said characteristic by a load end power conditioning system supplying the remote load” is abstract idea in activity of mental processes without significantly more, according to 2019 PEG which includes in view of observation, evaluation, judgment, opinion in activity of the claimed invention is abstract idea. Additional elements such as power supply, load, power conditioning system, are generally recite insignificantly extra solution activity using conventional equipment (see US 20110175565). When consider as a whole, nothing in the claim add significantly more than the abstract idea, the judicial exception is not integrated into a practical application. The claim is ineligible. Claim 16 recites “limiting the rate of change of current drawn by the power conditioning system from the transmission line to a maximum rate of change” is abstract idea without significantly more such in view of observation, evaluation, judgment, opinion in activity of the claimed invention indicated by 2019 PEG. Additional elements such as power supply, load, power conditioning system, are generally recite insignificantly extra solution activity using conventional equipment (see US 20110175565). When consider as a whole, nothing in the claim add significantly more than the abstract idea, the judicial exception is not integrated into a practical application. The claim is ineligible. Claim 20 recites “limiting the rate of change of current drawn from the transmission line by the power conditioning system to a maximum rate of change” is abstract idea without significantly more such in view of observation, evaluation, judgment, opinion in activity of the claimed invention indicated by 2019 PEG. Additional elements such as power supply, load, power conditioning system, are generally recite insignificantly extra solution activity using conventional equipment (see US 20110175565). When consider as a whole, nothing in the claim add significantly more than the abstract idea, the judicial exception is not integrated into a practical application. The claim is ineligible.  Claim 21 recites “a control system for use in a power transmission system delivering power to at least one remote load over a transmission line, said control system effective to limit a rate of change of current drawn by the load from the transmission line to a maximum rate of change determined by said control system” is an abstract idea without significantly more such in view of observation, evaluation, judgment, opinion in activity of the claimed invention indicated by 2019 PEG. Additional elements such as control system, load, power transmission system, are generally recite insignificantly extra solution activity using conventional equipment (see US 20110175565). When consider as a whole, nothing in the claim add significantly more than the abstract idea, the judicial exception is not integrated into a practical application. The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11, 13, 16-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (US 20110175565).
 	With respect to claim 8, Lee teaches a method for protecting against line to line faults (abnormal) in a power transmission line that delivers power to a remote load (figures 2, 5A, 6A), comprising reducing power delivered by a source end power supply to the transmission line if a dynamic behavior (rate change) of a power characteristic of the transmission line exceed a predetermined parameter (predetermined value) imposed on said characteristic by a load end power conditioning system supplying the remote load (power supply element wherein the integrated controller is configured to reduce the output power change rate if the output power change rate increases above a predetermined value upon limiting the output power change rate (pars 0009-0011, 0015, 0020, 0039).
 	With respect to clams 9-11, 13 and 25,Lee teaches change in current and the predetermined parameter is a maximum rate of charge of current; wherein reducing power delivered by a source end power supply comprises reducing the power output of said source end power supply; wherein reducing power delivered by a source end power supply comprises reducing a gain of converter; wherein said reducing power delivered by a source end power supply comprises shutting off (stop) a converter; wherein said predetermined parameter (predetermined value) is imposed by a system response of said power conditioning system caused by a selection of circuit elements of said power conditioning system (pars 0009-0011, 0015, 0082, 0084).
 	With respect to claim 16, Lee teaches a power conditioning system for a load supplied by a DC power transmission line comprising: input terminals for receiving power from the transmission line; output terminal for supplying power to the load (figures 2, 5A, 6A); and a control system limiting the rate of change of current drawn by the power conditioning system from transmission line to a maximum rate change (pars 0009-0011, 0020, 0039, 0082, 0084).
 	With respect to claims 17-19, Lee teaches energy storage subsystem; wherein said energy storage subsystem comprises one or more capacitors; power conditioning system comprising a power converter (0049, 0053, 0055).
 	With respect to claim 20, Lee teaches a method for conditioning power received by a DC power transmission line for a load comprising: receiving DC power from the transmission line; a power conditioning system conditioning the DC power received from the power transmission line; presenting conditioned DC power to the load (figures 2, 5A, 6A, pars 0009-0011, 0020, 0039).
 	With respect to claim 21, Lee teaches a control system for use in a power transmission system delivering power to at least one remote load over a transmission line, said control system effective to limit a rate of change of current drawn by the load from the transmission line to  maximum rate (limiting a rate of change of output) of change determined by said control system (figures 5A, 6A, pars 0009-0011, 0020, 0039).
 	With respect to claims 22-24, Lee teaches a load end power converter for receiving power from said transmission line and for delivering power to said load and wherein said control system limits said rate of change of current by controlling the operation of said power converter (figures 5A, 6A, pars 0082, 0084); further comprising an energy storage unit as a buffer between said power converter and said load; wherein said control system controls the output of said converter to target a desired power supplied to said load but wherein said control system limits the rate of change of current drawn by said converter from the transmission line (figures 5A, 6A, pars 0082, 0084).
Allowable Subject Matter
Claims 1-7 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2857